Citation Nr: 1120143	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1942 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and assigned an initial disability rating of 20 percent.  In a timely August 2010 notice of disagreement, the Veteran contested the assigned initial disability rating.

In a March 2011 rating decision, the Veteran was found to be incompetent to handle the receipt of his VA compensation benefits.  There is no indication, however, as to whether a fiduciary has been appointed to handle those benefits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Application of speech recognition testing via the Maryland CNC word list test is impracticable due to difficulties in communication resulting from the Veteran's Alzheimer's disease.

2.  Pursuant to 38 C.F.R. § 4.86, audiometric testing shows an exceptional pattern of hearing impairment, and hence, Roman numerical designation for the Veteran's hearing loss may be determined under 38 C.F.R. § 4.85, Table VIa.

3.  Pursuant to 38 C.F.R. § 4.86, Table VIa, the Veteran has Level VII hearing loss in his right ear and Level VI hearing loss in his left ear.



CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, and no more, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Table VI, Table VIA (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In an April 2010 pre-rating letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection for bilateral hearing loss.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Court has held that once service connection is granted the claim is substantiated and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and lay statements submitted by the Veteran, or on his behalf, have been associated with the record.  All identified VA and private treatment records have been obtained and associated with the claims file.  A VA audiological examination was performed in May 2010 by a state-licensed audiologist.  The Board finds that this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  General Initial Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

In cases where the disability rating for hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rating disabilities due to hearing impairment, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  Next, the Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  For example, if audiometric testing shows an average pure tone threshold of 60 in the right ear and Maryland CNC testing shows the percentage of discrimination of 70 in the right ear, the numeric designation level is "V" for one ear.  In the example, the same procedure would be followed for the left ear.  38 C.F.R. § 4.85(b).

Alternatively, in instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85(h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or, (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  In such exceptional cases, Table VIa provides for a Roman numerical designation that simply corresponds to the calculated pure tone threshold average for each ear.  As noted above, the pure tone threshold average is calculated by dividing the sum of the pure tone thresholds at the four aforementioned frequencies and dividing that sum by four.

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII.   Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent.  38 C.F.R. § 4.85(e).


III.  Evidence and Analysis

Audiometric testing performed at the Veteran's May 2010 VA examination demonstrates an exceptional pattern of hearing impairment, as defined under 38 C.F.R. § 4.86:



HERTZ



1000
2000
3000
4000
RIGHT
70
75
75
70
LEFT
55
65
60
70

Based upon the foregoing audiometric results, the pure tone threshold average was 71 decibels in the right ear and 63 decibels in the left ear.  Speech audiometry testing via the Maryland CNC test was not performed, as the VA examiner, a state-licensed audiologist, certified that language difficulties due to the Veteran's Alzheimer's disease rendered the combined use of pure tone average and speech discrimination inappropriate.  Nonetheless, given the exceptional pattern of hearing impairment shown by the audiometric findings, Roman numerical designations for each ear may be determined through application of Table VIa without resort to speech recognition findings.  Under Table VIa, hearing loss demonstrated by the Veteran at the May 2010 VA examination equates to Level VI hearing loss in the right ear and Level V hearing loss in the left ear.  Applying these designations under Table VII, a 20 percent disability rating is warranted.

A private October 2010 private audiological examination by Dr. M.D.S. revealed severe cerumen impactions in each ear.  After both ear canals were cleaned, audiometric testing was performed.  Once again, demonstrated pure tone thresholds indicated the presence of an exceptional pattern of hearing impairment:



HERTZ



1000
2000
3000
4000
RIGHT
75
80
80
80
LEFT
65
70
75
80

Based upon these audiometric results, the pure tone threshold average was 79 decibels in the right ear and 73 decibels in the left ear.  Although the private report indicates that speech discrimination scores of 60 percent in the right ear and 84 percent in the left ear were obtained through "word discrimination (live voice)" testing, there is no indication that such testing was performed via the Maryland CNC word list test as required under 38 C.F.R. § 4.85(a).  Moreover, even if such scores were obtained through the Maryland CNC word list test, they would appear to be suspect in view of the VA examiner's opinion that such testing was unreliable due to the Veteran's Alzheimer's disease.  Nonetheless, Roman numerical designations for each ear can once again be determined through Table VIa given the exceptional pattern of hearing impairment evident in the audiometric findings.  Under Table VIa, the audiometric findings from the October 2010 private evaluation equate to Level VII hearing loss in the right ear and Level VI hearing loss in the left ear.  Based upon these designations, an initial disability rating of 30 percent is appropriate, pursuant to Table VII.

A review of VA treatment records in the claims file, which encompass treatment from March to October 2010, does not indicate any recurring treatment for hearing loss.  An October 2010 record indicates complaints of and a diagnosis of hearing loss.  Nonetheless, the record does not indicate any specific audiometric or speech discrimination data.

The Board notes the Veteran's assertion, expressed in his October 2010 substantive appeal, that his Alzheimer's disease prevented him from responding correctly to audiology instructions, presumably at his May 2010 VA examination.  Notwithstanding this assertion, the Board notes that the VA examiner expressly delineated in her report that only speech discrimination testing was rendered impracticable by the Veteran's Alzheimer's disease.  In fact, the examiner notes in her report that "only puretone [sic] results should be used to evaluate [the Veteran's] hearing loss," and moreover, does not indicate any inconsistency or irregularity in the pure tone thresholds shown at the May 2010 VA examination.  A review of the VA examiner's report also does not indicate any insufficiency or inconsistencies in the expressed findings that would diminish the credibility and weight of the examiner's expressed opinions.  Similarly, a review of the October 2010 private evaluation also does not indicate any such irregularities.  Under the circumstances, the Board affords full probative weight to both the May 2010 VA examination and the October 2010 private evaluation.  

The Board has also considered statements made by the Veteran in his July 2010 notice of disagreement, in which he expresses his belief that his hearing loss is more severe than that reflected by the disability rating assigned by the November 2008 rating decision.  Nonetheless, to the extent that this assertion may be construed as asserting a severity of hearing loss that is beyond the disability rating contemplated by this decision, such an assertion, by itself, is insufficient to establish entitlement to a higher rating for bilateral hearing loss.  In this regard, the Board observes that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the Veteran's assertion as to severity is insufficient to support the assignment of a higher disability rating for hearing loss absent specific audiometric and/or speech discrimination test results.  Certainly, the Veteran is free to submit evidence, such as updated audiological testing reports, at a future date in furtherance of a claim for a higher disability rating.

In the present case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is entitled to an initial disability rating of 30 percent, and no more, for bilateral hearing loss. 

Finally, the Veteran has submitted no evidence showing that his hearing loss disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board finds that there is no basis for a "staged" rating in this case.  Rather, the symptomatology shown upon examination has been essentially consistent and fully contemplated by the assigned disability rating for the service-connected bilateral hearing loss.


ORDER

Entitlement to an initial disability rating of 30 percent, and no more, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


